                Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 1 of 12

AO 440(Rev.06/12)Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                         for the

                                 MIDDLE DISTRICT OF ALABAMA NORTHERN DIVISION

Dr. Diaeldin Osman




                          Plaintiffs)
                                                                   Civil Action No.
                               v.
                                                                                      SD-S          SL\*
Dr. Kamal K. Hingorani                                                      -04
Dr. Carl Pettis
Dr. Kennedy Wekesa
Dr. Quinton T. Ross, Jr
Darrel Hudson
Board of Trustees

                         Defendant(s)

                                             SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address)

Dr. Kamal K. Hingorani
College of Business Administration
Alabama State University
915 S Jackson St, Montgomery, AL 36104


          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R.Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:


   Diaeldin Osman
   52 Spaniel Lane
   Pike Road, AL 36064


         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.
                                                                        De6ra P..Vtac4tt
                                                                       CLERK OF COURT


  Date:                 I 1 ZZt                                                   Signature c .C-   or Deputy Clerk
               Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 2 of 12

MD AL MODIFIED AO 440 (Rev. 02/09) Surnmons in a Civil Action (Page 2)

 Civil Action No.

                                                    PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed R. Civ. P. 4(1))

                                                         i any)
          This summons for (name ofindividual and title, f
 was received by me on (date)

          El I personally served the summons on the individual at (place)
                                                                               on (date)                        ; or


        • I left the summons at the individual's residence or usual place of abode with (name)
                                                   , a person of suitable age and discretion who resides there,
          on (date)                            , and mailed a copy to the individual's last known address; or


        • I served the summons on (name ofindividual)                                                                  , who is

          designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                        ; or


        • I returned the summons unexecuted because                                                                       ; or

        • Other (spec0).




          My fees are $                        for travel and $                for services, for a total of$    0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                     Server's signature



                                                                                   Printed name and title




                                                                                     Server's address


Additional information regarding attempted service, etc:




                                                                         USPS Tracking #
                                                                         7008 1830 0001 6202 8592
                  Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 3 of 12

 AO 440(Rev. 06/12)Surnmons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the

                                   MIDDLE DISTRICT OF ALABAMA NORTHERN DIVISION

Dr. Diaeldin Osman




                             Plaintijffs)
                                                                    Civil Action No.
                                 Y.
                                                                                                 40k -            Pr
Dr. Kamal K. Hingorani
Dr. Carl Pettis
Dr. Kennedy Wekesa
Dr. Quinton T. Ross, Jr
Darrel Hudson
Board of Trustees

                            Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address)

Dr. Carl Pettis
Office of Academic Affairs
Alabama State University
915 S Jackson St, Montgomery, AL 36104


            A lawsuit has been filed against you.

           Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if
                                                                                                                       you
                                                                                                                       Civ.
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
                                                                                  complaint or a motion  under  Rule 12 of
  P. 12(a)(2) or(3) you must serve on the plaintiff an answer to the attached
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or   plaintiffs attorney,
  whose name and address are:


     Diaeldin Osman
     52 Spaniel Lane
     Pike Road, AL 36064

         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                      Debra g't Hackett
                                                                        CLERK OF COURT


  Date:      A          11 1 20ZI                                                  Signat       erk or Deputy Clerk
             Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 4 of 12


MD AL MODIFIED AO 440 (Rev • 02/09) Summons in a Civil
                                                       Action (Page 2)


Civil Action No.

                                                   PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed R. Civ. P. 4(1))

          This summons for (name ofindividual and title, fany)
was received by me on (date)

          CI I personally served the summons on the individual at(place)
                                                                              on (date)                         ; or


         CI I left the sumrnons at the individual's residence or usual place of abode with (name)
                                                       , a person of suitable age and discretion who resides there,

         on (date)                             , and mailed a copy to the individual's last known address; or


         CI 1 served the summons on (name ofindividual)                                                                , who is

          designated by law to accept service of process on behalf of(name oforganization)
                                                                         on (date)                              ; or

                                                                                                                            or
         0 I returned the summons unexecuted because

         CI Other (spee6):




          My fees are $                        for travel and $                for services, for a total of$    0.00


          I declare under penalty of perjury that this information is true.



Date:
                                                                                    Server's signature



                                                                                  Printed name and title




                                                                                    Server's address


Additional information regarding attempted service, etc:




                                                                         USPS Tracking #
                                                                         7008 1830 0001 6202 8516
                 Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 5 of 12

 AO 440(Rev.06/12)Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                          for the
                                  MIDDLE DISTRICT OF ALABAMA NORTHERN DNISION

Dr. Diaeldin Osman




                           Plaintiffs)


Dr. Kamal K. Hingorani
                               v.
                                                                    Civil Action No.
                                                                     ./?-\-CAS     S.-XS    -f-A        -r-r-ft-
Dr. Carl Pettis
Dr. Kennedy Wekesa
Dr. Quinton T. Ross, Jr
Darrel Hudson
Board of Trustees


                          Defendant(s)

                                              SUMMONS IN A CIVIL. ACTION

 To:(Defendant's name and address)

Dr. Kennedy Wekesa
Office of Academic Affrairs
Alabama State University
915 S Jackson St, Montgomery, AL 36104


          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:


  Diaeldin Osman
  52 Spaniel Lane
  Pike Road, AL 36064

        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                     4>ebragg
                                                                            );561046
                                                                       CLERK OF COURT


 Date: A(3
         1               AM
                                                                                 Signat     C erk or Deputy Clerk
                  Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 6 of 12
a



    MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

    Civil Action No.

                                                       PROOF OF SERVICE
                         (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

                                                            i any)
             This summons for (name ofindividual and title, f
    was received by me on (date)

             ID I personally served the summons on the individual at (place)
                                                                                 on (date)                         ; or


             ID I left the summons at the individual's residence or usual place of abode with (name)
                                                          , a person of suitable age and discretion who resides there,

             on (date)                            , and mailed a copy to the individual's last known address; or


            0 I served the summons on (name ofindividual)                                                                 , who is

              designated by law to accept service of process on behalf of(name oforganization)
                                                                             on (date)                             ; or


            0 I returned the summons unexecuted because                                                                      ; or

            0 Other (specik:




             My fees are $                        for travel and $                for services, for a total of$    0.00


             I declare under penalty of perjury that this information is true.



    Date:
                                                                                       Server's signature



                                                                                     Printed name and title




                                                                                        Server's address


    Additional information regarding attempted service, etc:



                                                                           USPS Tracking #
                                                                           7008 1830 0001 6202 8554
                Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 7 of 12

 AO 440(Rev.06/12)Summons in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                          for the
                                 MIDDLE DISTRICT OF ALABAMA NORTHERN DNISION

Dr. Diaeldin Osman




                           Plaintiffs)
                               v.
                                                                    Civil Action No.
Dr. Kamal K. Hingorani                                     )                                     f.PrW- -71-4
                                                           )                  - CV -5
Dr. Carl Pettis
                                                           )
Dr. Kennedy Wekesa                                         )
Dr. Quinton T. Ross, Jr                                    )
Darrel Hudson                                              )
Board of Trustees

                          Defendam(s)

                                              SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address)

Dr. Quinton T. Ross, Jr
President's Office
Alabama State University
915 S Jackson St, Montgomery,AL 36104


          A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it)— or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R.Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:


  Diaeldin Osman
  52 Spaniel Lane
  Pike Road, AL 36064

        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                    Debra P.51-ac ett
                                                                       CLERK OF C


 Date:   AUj. 12021                                                           ,,1t..:.,11k...k
                                                                                   l
                                                                                   i tfClerk or Deputy Clerk
•             Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 8 of 12

MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

    Civil Action No.

                                                     PROOF OF SERVICE
                       (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

           This summons for (name ofindividual and title, f
                                                          i any)

    was received by me on (date)

           0 I personally served the summons on the individual at(place)
                                                                               on (date)                       ; 01"


           O I left the summons at the individual's residence or usual place of abode with (name)
                                                       , kperson of suitable age and discretion who resides there,
           on (date)                         , and mailed a copy to the individual's last known address; or


              I served the summons on (name ofindividual)                                                              , who is

            designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                       ; or


          0 I returned the summons unexecuted because                                                                     ;or

           O Other (specik:




           My fees are $                     for travel and $                  for services, for a total of$   0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                    Server's signature



                                                                                   Printed name and title




                                                                                     Server's address


Additional information regarding attempted service, etc:




                                                                       USPS Tracking #
                                                                       7008 1830 0001 6202 8547
                  Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 9 of 12
 AO 440(leev. 06/12)Summons in a Civil Action
                                      UNITED STATES DISTRICT COURT
                                                          for the
                                   MIDDLE DISTRICT OF ALABAMA NORTHERN DIVISION

Dr. Diaeldin Osman




                            Plaintes)
                                                                    Civil Action No.
Dr. Kamal K. Hingorani
                                 v.
                                                                                           s-         CA*-z-TA
Dr. Carl Pettis
Dr. Kennedy Wekesa
Dr. Quinton T. Ross, Jr
Darrel Hudson
Board of Trustees

                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address)

DarreliHudson
Board of Trustees
Alabama State University
915 S Jackson St, Montgomery, AL 36104


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are:


 Diaeldin Osman
 52 Spaniel Lane
 Pike Road, AL 36064


        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.

                                                                      Debra P.
                                                                              ..qtatt
                                                                      CLERK OF
                                                                                  COL/AT

 Date:                11, 2021
                                                                                 Signatu        ler or Deputy Clerk
             Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 10 of 12

MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No.

                                                    PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(1))

          This summons for (name ofindividual and title, f
                                                         i any)

was received by me on (date)

         O I personally served the summons on the individual at (place)
                                                                               on (date)                         ; or


         O I left the summons at the individual's residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
         on (date)                            , and mailed a copy to the individual's last known address; or


         O I served the summons on (name ofindividual)                                                                     , who is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                         ; or


         O I returned the summons unexecuted because                                                                          ; or

         O Other (speciM:




         My fees are $                        for travel and $                  for services, for a total of $   0.00


         I declare under penalty of perjury that this information is true.


Date:
                                                                                     Server's signature



                                                                                   Printed name and title




                                                                                     Server's address


Additional information regarding attempted service, etc:



                                                                          USPS Tracking #
                                                                          7008 1830 0001 6202 8530
                 Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 11 of 12
          7


 AO 440(Rev. 06/12)Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                          for the
                                  MIDDLE DISTRICT OF ALABAMA NORTHERN DIVISION

Dr. Diaeldin Osman




                            Plcundff(s)
                                                                    Civil Action No.
Dr. Kamal K. Hingorani
                                v.
                                                                    /1..-2-1'C-1/ 5-a-- s--
                                                                                           f         24*-11A-
Dr. Carl Pettis
Dr. Kennedy Wekesa
Dr. Quinton T. Ross, Jr
Darrel Hudson
Board of Trustees

                           Defendant(s)

                                               SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address)

Board of Trustees
Alabama State University
915 S Jackson St, Montgomery, AL 36104


           A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,
 whose name and address are:


   Diaeldin Osman
   52 Spaniel Lane
   Pike Road, AL 36064


        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                    : CLERK OF COURT


 Date:     A.it,2o2.1                                                            Signature o   erk or Deputy Clerk
e
                Case 2:21-cv-00525-RAH-JTA Document 2 Filed 08/11/21 Page 12 of 12

     MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

      Civil Action No.

                                                       PROOF OF SERVICE
                         (This section should not befiled witlz the court unless required by Fed R. Civ. P. 4(1))

              This summons for (name ofindividual and title, fany)
     was received by rne on (date)

                   personally served the summons on the individual at(place)
                                                                                   on (date)                        ; or

                 I left the sumrnons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
             on (date)                            , and mailed a copy to the individual's last known address; or


                 I served the summons on (name ofindividual)                                                                   , who is
              designated by law to accept service of process on behalf of(name oforganization)
                                                                                   on (date)                       ; or

                 I returned the summons unexecuted because                                                                        ; or

             13 Other (speak:




             My fees are $                        for travel and $                 for services, for a total of$   0.00


             I declare under penalty of perjury that this information is true.


    Date:
                                                                                        Server's signature



                                                                                      Printed name and title




                                                                                        Server's address

    Additional inforrnation regarding attempted service, etc:



                                                                            USPS Tracking #
                                                                            7008 1830 0001 6202 8523
